 1
 2
 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                   ***
 6   DASHE MORGAN,                                           Case No. 2:20-cv-00277-KJD-DJA
 7                                              Plaintiff,     ORDER DISMISSING PLAINTIFF’S
                                                                       COMPLAINT
 8             v.
 9   BERNSTEIN & POISSON et al.,
10                                          Defendants.
11          On January 27, 2021, the Court adopted and affirmed the magistrate judge’s
12   recommendation denying Plaintiff’s motion for leave to proceed in forma pauperis. (ECF #5).
13   The Court gave Plaintiff until February 10, 2021 to pay his filing fees. Plaintiff was warned that
14   the failure to pay the appropriate filing fees would result in the dismissal of his complaint.
15   Plaintiff has not paid his filing fees. Therefore, Plaintiff’s case is dismissed pursuant to 28 U.S.C.
16   § 1915.
17          IT IS THEREFORE ORDERED that Plaintiff’s action is DISMISSED without
18   prejudice.
19   Dated this 4th day of May, 2021.
20
21                                                  _____________________________
                                                     Kent J. Dawson
22                                                   United States District Judge
23
24
25
26
27
28
